In re Keaty, Thomas S.; Keaty & Keaty; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Con-cordia, Seventh Judicial District Court, Div. “A”, No. 24,913A.
Writ granted. Supplementing this Court’s July 1, 1993 order, 620 So.2d 861, to expeditiously try any pending matters in this case before August 31, 1993, the trial court is ordered to provide relator with at least ten days written notice, by certified mail, for trial and for all contradictory hearings. In all other respects, writ is denied.
LEMMON, J., would deny the writ.
KIMBALL, J., not on panel.